Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT (the “Agreement”), is dated as of October 20,
2020, by and among Pioneer Natural Resources Company, a Delaware corporation
(“Parent”), and Q-Jagged Peak Energy Investment Partners, LLC (the “Holder”), as
a stockholder of Parsley Energy, Inc., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, Parent, the Company, Pearl First Merger Sub Inc., a Delaware
corporation and a wholly-owned Subsidiary of Parent (“Merger Sub Inc.”), Pearl
Second Merger Sub LLC, a Delaware limited liability company and a wholly-owned
Subsidiary of Parent (“Merger Sub LLC”), Pearl Opco Merger Sub LLC, a Delaware
limited liability company and a wholly-owned Subsidiary of Parent (“Opco Merger
Sub LLC”), and Parsley Energy, LLC, a Delaware limited liability company (“Opco
LLC”), are entering into an Agreement and Plan of Merger dated as of the date
hereof (as the same may be amended or supplemented from time to time, the
“Merger Agreement”) providing for, among other things, (i) the merger of Merger
Sub Inc. with and into the Company, with the Company continuing as the surviving
entity (the “Surviving Corporation”) (such merger, the “First Company Merger”),
(ii) simultaneously with the First Company Merger, the merger of Opco Merger Sub
LLC with and into Opco LLC, with Opco LLC continuing as the surviving entity
(such merger, the “Opco Merger”), and (iii) immediately following the First
Company Merger and the Opco Merger, the merger of the Surviving Corporation with
and into Merger Sub LLC, with Merger Sub LLC continuing as the surviving entity
(such merger, together with the First Company Merger and the Opco Merger, the
“Mergers”), in each case, on the terms and subject to the conditions of the
Merger Agreement;

WHEREAS, the Holder is the Beneficial Owner (as defined below) of 65,412,650
shares of Class A common stock, par value $0.01 per share, of the Company (the
“Company Class A Common Stock”) (such shares of Company Class A Common Stock,
the “Covered Securities”);

WHEREAS, concurrently with the execution and delivery of the Merger Agreement,
and as a condition and an inducement to Parent entering into the Merger
Agreement, the Holder is entering into this Agreement with respect to the
Covered Securities; and

WHEREAS, Parent desires that the Holder agree, and the Holder is willing to
agree, subject to the limitations herein, not to Transfer (as defined below) any
of its Covered Securities, and to vote its Covered Securities in a manner so as
to facilitate consummation of the Mergers and the other transactions
contemplated by the Merger Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

 



--------------------------------------------------------------------------------

ARTICLE I

GENERAL

Section 1.1 Definitions. This Agreement is one of the “Voting Agreements” as
defined in the Merger Agreement. Capitalized terms used but not defined herein
shall have the meanings set forth in the Merger Agreement.

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such Rule
(in each case, irrespective of whether or not such Rule is actually applicable
in such circumstance). For the avoidance of doubt, Beneficially Own and
Beneficial Ownership shall also include record ownership of securities.

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

“Permitted Lien” means (a) a collateral assignment or similar agreement,
pledging or granting a Lien in Covered Securities or a Person who directly or
indirectly holds Covered Securities to a nationally recognized reputable banking
organization in connection with any instrument governing Indebtedness of any
Holder or any of its Affiliates, in each case as in existence on the date of
this Agreement, and (b) transfer restrictions of general applicability as may be
provided under the Securities Act or other applicable securities Laws or as set
forth in the Organizational Documents of the Holder or any of its Affiliates.

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other similar transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any Covered Securities owned by the Holder
(whether beneficially or of record), including in each case through the Transfer
of any Person or any interest in any Person, or (b) in respect of any capital
stock or interest in any capital stock, to enter into any swap or any other
agreement, transaction or series of transactions that results in an amount of
Covered Securities subject to Article III that is less than the amount of
Covered Securities subject to Article III as of the date hereof.

ARTICLE II

AGREEMENT TO RETAIN COVERED SECURITIES

2.1 Transfer and Encumbrance of Covered Securities.

(a) From the date hereof until the earlier of the Termination Date (as defined
below) and the Effective Time, the Holder shall not, with respect to any Covered
Securities Beneficially Owned by the Holder, (i) Transfer any such Covered
Securities or (ii) deposit any such Covered Securities into a voting trust or
enter into a voting agreement or arrangement with respect to such Covered
Securities or grant any proxy (except as otherwise provided herein) or power of
attorney with respect thereto.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding Section 2.1(a), the Holder may: (i) Transfer Covered
Securities to one or more Affiliates (A) who is a party to an agreement with
Parent with substantially similar terms as this Agreement or (B) if, as a
condition to such Transfer, the recipient agrees in writing to be bound by this
Agreement and delivers a copy of such executed written agreement to Parent prior
to the consummation of such Transfer or (ii) Transfer Covered Securities with
the prior written consent of Parent (which consent may be granted or withheld by
Parent in its sole discretion).

(c) Nothing in this Agreement shall prohibit direct or indirect transfers of
equity or other interests in a Holder to an Affiliate of the Holder.

2.2 Additional Purchases; Adjustments. The Holder agrees that any additional
shares of capital stock or other equity of the Company or Opco LLC that the
Holder purchases or otherwise acquires or with respect to which the Holder
otherwise acquires voting power after the execution of this Agreement and prior
to the earlier of the Termination Date and the Effective Time shall be subject
to the terms and conditions of this Agreement to the same extent as if they
constituted the Covered Securities as of the date hereof (and shall be deemed
“Covered Securities” for all purposes hereof), and the Holder shall promptly
notify Parent of the existence of any such after acquired Covered Securities. In
the event of any stock split, stock dividend, merger, reorganization,
recapitalization, reclassification, combination, exchange of shares or the like
of the capital stock of the Company or any similar transaction with respect to
the equity of Opco LLC, as applicable, affecting the Covered Securities, the
terms of this Agreement shall apply to the resulting securities.

2.3 Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Covered Securities in violation of this Article II shall, to the
fullest extent permitted by Law, be null and void ab initio, with no further
action required by or on behalf of Parent, the Company or Opco LLC. In
furtherance of the foregoing, the Holder hereby agrees to authorize and instruct
the Company or Opco LLC, as applicable, to instruct its transfer agent to enter
a stop transfer order with respect to all of the Covered Securities. If any
involuntary Transfer of any of the Holder’s Covered Securities shall occur, the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Covered Securities subject to all of the restrictions, liabilities and rights
under this Agreement, which shall continue in full force and effect until valid
termination of this Agreement.

ARTICLE III

AGREEMENT TO VOTE

3.1 Agreement to Vote. Prior to the earlier of the Termination Date and the
Effective Time, the Holder irrevocably and unconditionally agrees that such
Holder shall, at any meeting (whether annual or special and whether or not an
adjourned or postponed meeting), however called, of the stockholders of the
Company or at any meeting or with respect to any written consent of the Members
(as defined in the Opco LLC Agreement) of Opco LLC, as applicable, appear at
such meeting or otherwise cause the Covered Securities to be counted as present
thereat for purpose of establishing a quorum and vote, or cause to be voted at
such meeting, all Covered Securities:

 

3



--------------------------------------------------------------------------------

(a) in favor of adoption of the Merger Agreement and approving any other matters
necessary for consummation of the transactions contemplated by the Merger
Agreement, including the Mergers (the “Transaction Matters”); and

(b) against (i) any Acquisition Proposal or any other transaction, proposal,
agreement or action made in opposition to adoption of the Merger Agreement or in
competition or inconsistent with the Mergers or matters contemplated by the
Merger Agreement and (ii) any action that could reasonably be expected to
impede, interfere with, delay, discourage, postpone or adversely affect the
Mergers or any of the other transactions contemplated by the Merger Agreement or
this Agreement or any transaction that results in a breach in any material
respect of any covenant, representation or warranty or other obligation or
agreement of the Company or any of its Subsidiaries (including Opco LLC) under
the Merger Agreement.

Any attempt by the Holder to vote, consent or express dissent with respect to
(or otherwise to utilize the voting power of) the Covered Securities in
contravention of this Section 3.1 shall be null and void ab initio. If the
Holder is the Beneficial Owner, but not the holder of record, of any Covered
Securities, the Holder agrees to take all actions necessary to cause the holder
of record and any nominees to vote (or exercise a consent with respect to) all
of such Covered Securities in accordance with this Section 3.1.

Notwithstanding anything herein to the contrary in this Agreement, this
Section 3.1 shall not require the Holder to be present (in person or by proxy)
or vote (or cause to be voted), any of the Covered Securities to amend, modify
or waive any provision of the Merger Agreement in a manner that reduces the
amount or changes the form of the Merger Consideration payable or imposes any
material restrictions on or additional material conditions on the payment of the
Merger Consideration or extends the Outside Date. Notwithstanding anything to
the contrary in this Agreement, the Holder shall remain free to vote (or execute
consents or proxies with respect to) the Covered Securities with respect to any
matter other than as set forth in Section 3.1(a) and Section 3.1(b) in any
manner the Holder deems appropriate, including in connection with the election
of directors of the Company.

3.2 Proxy. The Holder hereby irrevocably appoints as its proxy and
attorney-in-fact, Parent, the executive officers of Parent and any person
designated in writing by Parent, each of them individually, with full power of
substitution and resubstitution, to consent to or vote the Covered Securities as
indicated in Section 3.1 above. The Holder intends this proxy to be irrevocable
and unconditional during the term of this Agreement prior to the earlier of the
Termination Date and the Effective Time and coupled with an interest and will
take such further action or execute such other instruments as may be reasonably
necessary to effect the intent of this proxy, and hereby revokes any proxy
previously granted by the Holder with respect to the Covered Securities (and the
Holder hereby represents that any such proxy is revocable). The proxy granted by
the Holder shall be automatically revoked upon the earlier of the Termination
Date and the Effective Time and Parent may further terminate this proxy at any
time at its sole election by written notice provided to the Holder.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1 Waiver of Appraisal Rights; Litigation. Unless (a) this Agreement is
terminated in accordance with its terms or pursuant to Section 6.5 or (b) the
Merger Agreement is amended in a manner that reduces the amount or changes the
form of the Merger Consideration payable or imposes any material restrictions on
or additional material conditions on the payment of the Merger Consideration or
extends the Outside Date, in each case without the consent of the Holder, to the
fullest extent permitted by Law, the Holder hereby irrevocably and
unconditionally waives, and agrees not to exercise, any rights of appraisal
(including under Section 262 of the DGCL) relating to the Mergers that the
Holder may have by virtue of the ownership of any Covered Securities. The Holder
further agrees not to commence, join in, and agrees to take all actions
necessary to opt out of any class in any class action with respect to, any
claim, derivative or otherwise, against Parent, Merger Sub Inc., Merger Sub LLC,
Opco Merger Sub LLC, Opco LLC, or the Company or any of their respective
Affiliates and each of their successors or directors relating to the
negotiation, execution or delivery of this Agreement or the Merger Agreement or
the consummation of the transactions contemplated hereby or thereby, including
any claim (a) challenging the validity of, or seeking to enjoin the operation
of, any provision of this Agreement or the Merger Agreement (including any claim
seeking to enjoin or delay the Closing) or (b) alleging a breach of any
fiduciary duty of the Company Board in connection with the negotiation and entry
into the Merger Agreement or the transactions contemplated thereby, and hereby
irrevocably waives any claim or rights whatsoever with respect to any of the
foregoing.

4.2 Further Assurances. The Holder agrees that, during the term of this
Agreement, the Holder shall and shall cause such Holder’s controlled Affiliates
to take no action that would reasonably be expected to adversely affect or delay
the ability to perform the Holder’s respective covenants and agreements under
this Agreement.

4.3 Fiduciary Duties. The Holder is entering into this Agreement solely in such
Holder’s capacity as the record or Beneficial Owner of the Covered Securities
and nothing herein is intended to or shall limit or affect any actions taken by
the Holder or any of the Holder’s designees, as applicable, serving in his or
her capacity as a director of the Company (or a Subsidiary of the Company). The
taking of any actions (or failures to act) by the Holder or the Holder’s
designees, as applicable, serving as a director of the Company or a Subsidiary
of the Company (in such capacity as a director) shall not be deemed to
constitute a breach of this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF HOLDER

5.1 Representations and Warranties. The Holder hereby represents and warrants as
follows:

(a) Ownership. The Holder has, with respect to the Covered Securities, and at
all times during the term of this Agreement will continue to have, Beneficial
Ownership of, good and valid title to and full and exclusive power to vote,
issue instructions with respect to the matters set forth in Article III, agree
to all of the matters set forth in this Agreement and to Transfer the Covered
Securities. Other than the 20,374 unvested Restricted Stock Units and 3,589
shares of Company Class A Common Stock issued upon the vesting of Restricted
Stock Units held for the benefit of the Holder, the Covered Securities
constitute all of the shares of Company Class A Common Stock owned of record or
Beneficially Owned by the Holder as of the date hereof, and all of the Covered
Securities are held by the Holder free and clear of all Liens, other than any
Permitted Liens. Other than this Agreement and any Permitted Liens, (i) there
are no agreements or arrangements of any kind, contingent or otherwise, to which
the Holder is a party obligating the Holder to Transfer or cause to be
Transferred to any person any of the Covered Securities and (ii) no Person has
any contractual or other right or obligation to purchase or otherwise acquire
any of the Covered Securities.

(b) Organization; Authority. The Holder is an entity duly organized, validly
existing and in good standing under the Laws of its jurisdiction of formation.
The Holder has full power and authority and is duly authorized to make, enter
into and carry out the terms of this Agreement and to perform the Holder’s
obligations hereunder. This Agreement has been duly and validly executed and
delivered by the Holder and (assuming due authorization, execution and delivery
by Parent) constitutes a valid and binding agreement of the Holder, enforceable
against the Holder in accordance with its terms (except in all cases as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law)), and no other action is necessary to authorize
the execution and delivery by the Holder or the performance of the Holder’s
obligations hereunder.

(c) No Violation. The execution, delivery and performance by the Holder of this
Agreement will not (i) violate any provision of any Law applicable to the
Holder; (ii) violate any order, judgment or decree applicable to the Holder or
any of its Affiliates; or (iii) conflict with, or result in a breach or default
under, any agreement or instrument to which the Holder or any of its Affiliates
is a party or any term or condition of its certificate of incorporation, bylaws,
certificate of formation, limited liability company agreement or comparable
organizational documents, as applicable, except where such conflict, breach or
default would not reasonably be expected to, individually or in the aggregate,
have an adverse effect on the Holder’s ability to satisfy the Holder’s
obligations hereunder.

(d) Consents and Approvals. The execution and delivery by the Holder of this
Agreement, and the performance of the Holder’s obligations hereunder, do not
require the Holder or any of its Affiliates to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
person or Governmental Entity, except such filings and authorizations as may be
required under the Exchange Act.

(e) Absence of Litigation. To the knowledge of the Holder, as of the date
hereof, there is no action, suit, investigation, complaint or other proceeding
pending against, or threatened in writing against the Holder that would prevent
the performance by the Holder of its obligations under this Agreement on a
timely basis.

 

6



--------------------------------------------------------------------------------

(f) Absence of Other Voting Agreements. Except as contemplated by this
Agreement, the Holder (i) has not entered into, and shall not enter into at any
time prior to the earlier of the Termination Date and the Effective Time, any
voting agreement or voting trust with respect to the Covered Securities and
(ii) has not granted, and shall not grant at any time prior to earlier of the
Termination Date and the Effective Time, a proxy or power of attorney with
respect to the Covered Securities, in either case, which is inconsistent with
the Holder’s obligations pursuant to this Agreement. Other than with respect to
any Permitted Liens, none of the Covered Securities are subject to any pledge
agreement pursuant to which the Holder does not retain sole and exclusive voting
rights with respect to the Covered Securities subject to such pledge agreement
at least until the occurrence of an event of default under the related debt
instrument.

ARTICLE VI

MISCELLANEOUS

6.1 No Solicitation. The Holder agrees that such Holder shall not, and shall not
permit or authorize any of such Holder’s controlled Affiliates and shall use
commercially reasonable efforts to not permit or authorize any of such Holder’s
or such Holder’s controlled Affiliates’ Representatives to, directly or
indirectly, take any of the actions listed in clauses (i) or (ii) of
Section 5.2(a) of the Merger Agreement (without giving effect to any amendment
or modification of such clauses after the date hereof). The Holder shall, and
shall cause such Holder’s controlled Affiliates and shall use commercially
reasonable efforts to cause such Holder’s and such Holder’s controlled
Affiliates’ Representatives to, immediately cease and cause to be terminated all
existing discussions and negotiations with any Person conducted heretofore with
respect to any Acquisition Proposal or potential Acquisition Proposal. In
addition, the Holder agrees to be subject to Section 5.2(e) of the Merger
Agreement (without giving effect to any amendment or modification of such
clauses after the date hereof) as if the Holder were the “Company” thereunder.
Notwithstanding the foregoing, to the extent the Company complies with its
obligations under Section 5.2 of the Merger Agreement and participates in
discussions or negotiations with a Person regarding an Acquisition Proposal, the
Holder or any of such Holder’s controlled Affiliates and/or such Holder’s and
such Holder’s controlled Affiliates’ Representatives may engage in discussions
or negotiations with such Person to the extent that the Company can act under
Section 5.2 of the Merger Agreement.

6.2 Non-Recourse. This Agreement may only be enforced against, and any claim or
cause of action based upon, arising out of, or related to this Agreement or the
transactions contemplated by this Agreement may only be brought against, the
entities that are expressly named as parties hereto and then only with respect
to the specific obligations set forth herein with respect to such party. Except
to the extent a named party to this Agreement (and then only to the extent of
the specific obligations undertaken by such named party in this Agreement and
not otherwise), no past, present or future director, manager, officer, employee,
incorporator, member, partner, equityholder, Affiliate, agent, attorney,
advisor, consultant or Representative or Affiliate of any of the foregoing
(each, a “Holder Related Party”) shall have any liability (whether in contract,
tort, equity or otherwise) for any one or more of the representations,
warranties, covenants, agreements or other obligations or liabilities of or made
under this Agreement or in respect of any oral representations made or alleged
to have been made in connection herewith (whether for indemnification or
otherwise) or of or for any claim based on, arising out of, or related to this
Agreement or the transactions contemplated by this Agreement. Parent
acknowledges that no Holder nor any Holder Related Party has made, and Parent
has not relied upon, any representation related to the matters contemplated by
this Agreement, except as set forth in Article V.

 

7



--------------------------------------------------------------------------------

6.3 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to the Covered Securities. All rights, ownership and economic
benefits of and relating to the Covered Securities shall remain vested in and
belong to the Holder, and Parent shall not have any authority to manage, direct,
restrict, regulate, govern or administer any of the policies or operations of
the Company or Opco LLC or exercise any power or authority to direct the Holder
in the voting or disposition of any Covered Securities, except as otherwise
expressly provided herein.

6.4 Disclosure. The Holder consents to and authorizes the publication and
disclosure by the Company and Parent of the Holder’s identity and holding of
Covered Securities, and the terms of this Agreement (including, for avoidance of
doubt, the disclosure of this Agreement), in any press release, the Form S-4,
the Joint Proxy Statement and any other disclosure document required in
connection with this Agreement, the Merger Agreement, the Mergers and the
transactions contemplated by the Merger Agreement.

6.5 Termination. This Agreement shall terminate upon the date the Merger
Agreement is validly terminated in accordance with its terms (such date, the
“Termination Date”). Neither the provisions of this Section 6.5 nor the
termination of this Agreement shall relieve (x) any party hereto from any
liability of such party to any other party incurred prior to such termination or
(y) any party hereto from any liability to any other party arising out of or in
connection with a breach of this Agreement. Nothing in the Merger Agreement
shall relieve the Holder from any liability arising out of or in connection with
a breach of this Agreement.

6.6 Amendment. This Agreement may not be amended, modified or supplemented in
any manner, whether by course of conduct or otherwise, except by an instrument
in writing specifically designated as an amendment hereto, signed on behalf of
each party hereto.

6.7 Reliance. The Holder understands and acknowledges that Parent is entering
into the Merger Agreement in reliance upon the Holder’s execution and delivery
of this Agreement.

6.8 Extension; Waiver. The parties hereto may, to the extent permitted by
applicable Law:

(a) extend the time for the performance of any of the obligations or acts of the
other party hereunder;

(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered pursuant hereto; or

(c) waive compliance with any of the agreements or conditions of the other party
contained herein;

provided, however, that, in each case, such waiver is made in writing and signed
by the party (or parties) against whom the waiver is to be effective.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no failure or delay by Parent in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder. No agreement on the part of a party hereto to any such
extension or waiver shall be valid unless set forth in an instrument in writing
signed on behalf of such party. No waiver by any of the parties hereto of any
default, misrepresentation or breach of representation, warranty, covenant or
other agreement hereunder, whether intentional or not, shall be deemed to extend
to any prior or subsequent default, misrepresentation or breach or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

6.9 Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees or expenses, whether or not the Mergers are consummated.

6.10 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by e mail, upon written confirmation of receipt by e mail or
otherwise; provided, that each notice party shall use reasonable best efforts to
confirm receipt of any such email correspondence promptly upon receipt of such
request, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

if to the Holder, to:

Q-Jagged Peak Energy Investment Partners, LLC

800 Capitol St, Suite 3600

Houston, Texas 77002

Attention: General Counsel

E-mail: generalcounsel@quantumep.com

With a copy (which shall not constitute notice) to:

Sidley Austin LLP

1000 Louisiana Street, Suite 5900

Houston, Texas 77002

Attention: George J. Vlahakos

E-mail: gvlahakos@sidley.com

and if to Parent, to:

Pioneer Natural Resources Company

777 Hidden Ridge

Irving, Texas 75038

Attention: Mark H. Kleinman

E-mail: mark.kleinman@pxd.com

 

9



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

2001 Ross Avenue, Suite 2100

Dallas, Texas 75201

Attention: Jeffrey A. Chapman; Tull R. Florey

E-mail: jchapman@gibsondunn.com; tflorey@gibsondunn.com

6.11 Interpretation. When a reference is made in this Agreement to a Section or
Article, such reference shall be to a Section or Article of this Agreement
unless otherwise indicated. The words “this Section,” “this subsection” and
words of similar import, refer only to the Sections or subsections hereof in
which such words occur. The headings contained in this Agreement are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
The word “including” and words of similar import when used in this Agreement
will mean “including, without limitation,” unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to the Agreement as a whole and not to any particular
provision in this Agreement. The term “or” is not exclusive. The word “will”
shall be construed to have the same meaning and effect as the word “shall. The
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends and such phrase shall not mean simply “if.”
References to “days” mean calendar days; when calculating the period of time
within which, or following which, any act is to be done or step taken pursuant
to this Agreement, the date that is the reference day in calculating such period
shall be excluded and if the last day of the period is a non-Business Day, the
period in question shall end on the next Business Day or if any action must be
taken hereunder on or by a day that is not a Business Day, then such action may
be validly taken on or by the next day that is a Business Day. References to an
“Affiliate” of any Person mean any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person; provided, however, that solely for
purposes of this Agreement, notwithstanding anything to the contrary set forth
herein, neither the Company nor any of its Subsidiaries shall be deemed to be an
Affiliate of the Holder; provided, further, that, for the avoidance of doubt,
(x) any member of the Holder shall be deemed an Affiliate of the Holder, (y) an
Affiliate of the Holder shall include any investment fund, vehicle or holding
company of which the Holder or an Affiliate thereof serves as the general
partner, managing member or discretionary manager or advisor, and
(z) notwithstanding the foregoing, an Affiliate of the Holder shall not include
any portfolio company or other investment of the Holder or any Affiliate of the
Holder.

6.12 No Presumption Against Drafting Party. Each of the parties hereto
acknowledges that each party to this Agreement has been represented by counsel
in connection with this Agreement and the transactions contemplated hereby.
Accordingly, any rule of Law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

6.13 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other party.

 

10



--------------------------------------------------------------------------------

6.14 No Partnership, Agency or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture, any like
relationship between the parties hereto or a presumption that the parties hereto
are in any way acting in concert or as a group with respect to the obligations
or the transactions contemplated by this Agreement.

6.15 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
hereto and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

6.16 Entire Agreement. This Agreement, the Merger Agreement, the Company
Disclosure Letter, the Parent Disclosure Letter, the TRA Amendment and the
Confidentiality Agreement constitute the entire agreement, and supersede all
prior written agreements, arrangements, communications and understandings and
all prior and contemporaneous oral agreements, arrangements, communications and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

6.17 Governing Law; Venue; Waiver of Jury Trial.

(a) This Agreement and all disputes or controversies arising out of or relating
to this Agreement or the transactions contemplated hereby shall be governed by,
and construed in accordance with, the internal Laws of the State of Delaware,
without regard to the Laws of any other jurisdiction that might be applied
because of the conflicts of Laws principles of the State of Delaware.

(b) Each of the parties hereto irrevocably agrees that any legal action or
proceeding arising out of or relating to this Agreement brought by any party or
its Affiliates against any other party or its Affiliates shall be brought and
determined in the Court of Chancery of the State of Delaware, provided that if
jurisdiction is not then available in the Court of Chancery of the State of
Delaware, then any such legal action or proceeding may be brought in any federal
court located in the State of Delaware. Each of the parties hereto hereby
irrevocably submits to the jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the parties hereto agrees not to
commence any action, suit or proceeding relating thereto except in the courts
described above in Delaware, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Delaware as described herein. Each of the parties hereto further agrees that
notice as provided herein shall constitute sufficient service of process, and
the parties further waive any argument that such service is insufficient. Each
of the parties hereto hereby irrevocably and unconditionally waives, and agrees
not to assert, by way of motion or as a defense, counterclaim or otherwise, in
any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (i) any claim that it is not personally
subject to the jurisdiction of the courts in Delaware as described herein for
any reason, (ii) that it or its property is exempt or immune from jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) that (A)
the suit, action or proceeding in any such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

11



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.18 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by either party without the prior
written consent of the other party, and any such assignment without such prior
written consent shall be null and void; provided, however, that Parent may
assign all or any of its rights and obligations hereunder to any direct or
indirect Subsidiary of Parent; provided further, that no assignment shall limit
the assignor’s obligations hereunder. Subject to the preceding sentence and
except as set forth in Article II, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

6.19 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that the parties do not perform the provisions of this
Agreement in accordance with its terms or otherwise breach such provisions.
Accordingly, prior to any termination of this Agreement pursuant to Section 6.5,
the parties hereto acknowledge and agree that each party shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof in
the Court of Chancery of the State of Delaware, provided, that if jurisdiction
is not then available in the Court of Chancery of the State of Delaware, then in
any federal court located in the State of Delaware, this being in addition to
any other remedy to which such party is entitled at law or in equity. Each party
hereto accordingly agrees (a) the non-breaching party will be entitled to
injunctive and other equitable relief, without proof of actual damages; and
(b) the alleged breaching party will not raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of such party under this Agreement and will not plead
in defense thereto that there are adequate remedies at Law, all in accordance
with the terms of this Section 6.20. Each party hereto further agrees that no
other party or any other Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 6.20, and each party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

6.20 Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

 

12



--------------------------------------------------------------------------------

6.21 Delivery by Facsimile or Electronic Transmission. This Agreement may be
executed by facsimile or .pdf signature and a facsimile or .pdf signature shall
constitute an original for all purposes.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed or caused this Agreement to be executed in counterparts, all as of
the day and year first above written.

 

PIONEER NATURAL RESOURCES COMPANY By:  

/s/ Richard P. Dealy

Name:   Richard P. Dealy Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

HOLDER: Q-JAGGED PEAK ENERGY INVESTMENT PARTNERS, LLC By:  

/s/ S. Wil VanLoh, Jr.

Name:   S. Wil VanLoh, Jr. Title:   Authorized Person